Citation Nr: 1025134	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  05-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for an ocular disability 
secondary to service-connected glomerulonephritis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1985 to December 1992.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.  

The Veteran failed to appear for a hearing before the Board in 
December 2007.  

In August 2008, the Board remanded the case to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  



REMAND

Pursuant to the Board's remand directive in August 2008, the 
Veteran was afforded a VA examination in January 2010.  In the 
remand, the Board specified that the examination should be 
conducted by an ophthalmologist, but the examination was 
conducted by a physician's assistant.  Under Stegall v. West, 11 
Vet. App. 268, 271 (1998), a remand is necessary to ensure 
compliance with the Board's directive.



Accordingly, the case is REMANDED for the following action. 

1.  Afford the Veteran a VA examination by 
an ophthalmologist to determine, 
considering accepted medical principles 
and a review of the medical literature, 
whether:

a).  The Veteran has any ocular pathology 
characteristic of service-connected 
glomerulonephritis, Alport's syndrome, 
and, if not, whether:  

b).  Any current ocular pathology is 
otherwise actually caused by or aggravated 
by service-connected glomerulonephritis, 
Alport's syndrome.  

In this context, the term "aggravation" 
means a permanent increase in any ocular 
pathology, that is, an irreversible 
worsening beyond natural progress or 
clinical course and character of the 
condition as contrasted to a temporary 
worsening of symptoms, due to the 
service-connected glomerulonephritis, 
Alport's syndrome. 

The ophthalmologist is asked to review the 
October 2004 report of a VA eye 
examination, the opinion in a November 
2004 VA optometry note, an entry in April 
2006 in a VA outpatient record, and the 
January 2010 report of VA eye examination, 
as well as the statements in September 
2004, in December 2005, and in May 2007 by 
a VA Chief of a Renal section. 

The claims file must be made available to 
the ophthalmologist for review.




2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).   

